HENDERSON, Justice.
Jeffrey Matthews (Matthews) appeals from a circuit court order dismissing his appeal to that court for lack of jurisdiction. We affirm.
FACTS
Matthews was charged with two class 2 misdemeanors. Matthews was convicted on both counts following a court trial presided over by Robert C. Heege. The judgments entered were captioned “Circuit Court, Second Judicial Circuit, Magistrate Division”, signed “Robert- C. Heege, Magistrate Judge,” and filed by “Roger D. Moan, Clerk Circuit Court, Magistrate Division.”
Matthews appealed to the circuit court for the Second Judicial Circuit. Judge R.D. Hurd ruled:
While to my knowledge the Supreme Court has not decided the issue, I take the position that a Circuit Court Judge is always a Circuit Court Judge — even when doing magistrate work. I think the procedure for appealing a magistrate decision to Circuit Court is limited to magistrate decisions, not a Circuit Court judge’s decision.
The order dismissing the appeal said, in part:
*130Because the right of appeal to the circuit court under SDCL § 15-38-22 is limited to appeals from orders or judgments of the magistrate court, and because the Honorable Robert C. Heege, who entered the judgment in this case, is a circuit court judge, the appeal procedure provided by SDCL § 15-38-22 does not apply in this case.
ISSUE
DID THE CIRCUIT COURT HAVE JURISDICTION TO HEAR THE PRESENT APPEAL?
This Court considered this issue in State v. Horst, 504 N.W.2d 862 (S.D.1993). We concluded that a circuit judge presiding over misdemeanor trials exercises the jurisdiction of the circuit court, SDCL 16-6-12, and not that of a magistrate court with a law trained magistrate presiding. SDCL 16-12A-22. Consequently another circuit court, which can hear appeals from courts of limited jurisdiction, per SDCL 16-6-10, had no jurisdiction to hear Matthews’ appeal.
The order appealed from is affirmed.
MILLER, C.J., and WUEST, J., concur.
SABERS, J., dissents.
AMUNDSON, J., disqualified.